Citation Nr: 0512708	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder, including gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, sister, and nephew


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, denying the veteran's claim 
to reopen the issue of entitlement to service connection for 
a stomach disorder, including gastroenteritis.  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in March 2005, a 
transcript of which is of record.  The record of such 
proceeding was left open for a period of 30 days.  During 
that period no additional evidence was received by the Board.

The undersigned herein addresses only the particulars 
relating to the question of the newness and materiality of 
the evidence submitted to reopen the veteran's claim.  
Inasmuch as that question is resolved in the veteran's favor, 
the remainder of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action that is required on his part.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
gastroenteritis was denied in a May 1991 rating decision.  

2.  Since entry of the RO's May 1991 decision, evidence has 
been presented which raises a reasonable possibility of 
substantiating the previously denied claim.



CONCLUSIONS OF LAW

1.  The RO's May 1991 decision, denying entitlement to 
service connection for a stomach disorder, including 
gastroenteritis, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a stomach disorder, including gastroenteritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).  The VCAA has been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations at this 
juncture is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

For the purposes of this case, the definition of new and 
material evidence is set forth at 38 C.F.R. § 3.156 and it 
provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Finality of Prior Actions

Entitlement to service connection for "stomach trouble," 
including gastroenteritis, was denied in August 1986, on the 
basis that the claimed disorder, although treated in service, 
was not shown to be of a chronic nature.  A subsequent claim 
to reopen was denied in May 1991.  Following notice of the 
denial no appeal was initiated.  In the absence of a timely 
appeal, or the submission of new and material evidence within 
the subsequent one-year period or VA's constructive 
possession of such evidence within that time frame, the May 
1991 action is rendered final.  38 U.S.C.A. § 7105; see also 
Muehl v. West, 13 Vet.App. 159 (1999); Bell v. Derwinski, 2 
Vet.App. 611 (1992).



Newness and Materiality of the Evidence Submitted

Received by the RO in April 2001 was the veteran's claim to 
reopen that is the subject of the instant appeal.  Given that 
the basis of the prior denial was the absence of evidence of 
a chronic stomach disorder, and in light of the fact that a 
VA medical professional has indicated in a July 15, 2003 
statement that the veteran has had chronic bowel problems 
since his tour of duty in Korea, it necessarily follows that 
such evidence was not previously before agency decision 
makers.  Also, that evidence, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim; namely that the 
veteran has had chronic gastrointestinal difficulties since 
his tour of duty in Korea.  It, too, is noted that its 
credibility must be presumed for the limited purpose of this 
inquiry.  See Justus v. Principi, 3 Vet.App. 510 (1992).  
Such evidence is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and it raises a reasonable possibility of 
substantiating the claim.  As that statement, alone, is both 
new and material, the veteran's claim is reopened.  Further 
consideration of the merits of the reopened claim is 
deferred, pending receipt of clarifying medical data as 
requested in the Remand portion of this document.


ORDER

New and material evidence has been presented to reopen the 
veteran's claim of entitlement to service connection for a 
stomach disorder, including gastroenteritis.  


REMAND

Based on the Board's determination that the veteran's claim 
is reopened, further development, as set forth below, is 
necessary prior to entry of a decision on the merits of the 
reopened claim.  In this regard, further medical input is 
needed to identify with specificity any and all stomach or 
gastrointestinal disorders now in existence and their 
relationship, if any, to the veteran's period of military 
service.  

Accordingly, this matter is REMANDED for the following:

1.  The AMC/RO must obtain any and all VA 
examination and treatment records, not 
already on file, regarding the veteran's 
claimed stomach or gastrointestinal 
disorder, including gastroenteritis.  
Once obtained, such records must be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician for the purpose of identifying 
any existing stomach or gastrointestinal 
disorder, to include gastroenteritis; its 
date of onset; and its etiology.  The 
claims folder in its entirety is to be 
furnished to such physician for review.  
Such examination is to include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and any needed 
diagnostic studies.  All established 
gastrointestinal diagnoses are then to be 
fully set forth. 

The examiner must then offer an opinion, 
with full supporting rationale, 
addressing the following:  

If a stomach or 
gastrointestinal disorder is 
currently shown, is it at least 
as likely as not (i.e., is 
there a 50/50 chance) that the 
disorder originated during the 
veteran's period of military 
service from January 1952 to 
January 1954, or, in the 
alternative, if any such 
disorder unequivocally 
preexisted the veteran's period 
of service, is it at least as 
likely as not that it underwent 
an increase in severity in 
service, such as to constitute 
an aggravation of the 
preexisting entity?  

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

3.  Following the completion of the 
foregoing actions, the AMC/RO must review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
steps must be taken to return the report 
for any and all needed action.  

4.  Lastly, the AMC/RO must prepare a 
rating decision and adjudicate the 
veteran's reopened claim for service 
connection for a stomach/gastrointestinal 
disorder, including gastroenteritis, on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans'Appeals



 Department of Veterans Affairs


